Case 3:15-md-02670-JLS-MDD Document 1967-2 Filed 09/19/19 PageID.126882 Page 1 of
                                       4

      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendant
        Dongwon Industries Co., Ltd.
     11
     12                     UNITED STATES DISTRICT COURT
     13                   SOUTHERN DISTRICT OF CALIFORNIA

     14
                                                Case No. 3:15-md-02670-JLS-MDD
     15   IN RE PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                    MDL No. 2670
     16   LITIGATION
                                                DECLARATION OF ELIZABETH
     17                                         C. GETTINGER IN SUPPORT OF
          This Document Relates To:             DEFENDANTS’ MOTION TO
     18                                         EXCLUDE TESTIMONY OF DR.
                                                GARY HAMILTON
     19   (1)   Direct Purchaser Plaintiffs
     20                                         Special Briefing Schedule Ordered
     21                                         Hearing:
                                                Date: February 12, 2020
     22                                         Time: 9:00 a.m.
                                                Place: Courtroom 4D
     23                                         Judge: Hon. Janis L. Sammartino
     24
     25
     26
     27
     28
                                                    DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
                                                          TESTIMONY OF DR. GARY HAMILTON
                                                                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967-2 Filed 09/19/19 PageID.126883 Page 2 of
                                       4

      1         I, Elizabeth C. Gettinger, hereby declare:
      2         1.    I am an attorney licensed to practice law in the State of California and
      3 am admitted before this Court. I am an associate at Latham & Watkins LLP. I
      4 have personal knowledge of the matters recited herein, and if called upon to testify
      5 concerning them under oath, I could and would testify competently thereto.
      6         2.    I make this declaration in support of Defendants’ Motion to Exclude
      7 Testimony of Dr. Gary Hamilton. As set forth below, copies of the documents,
      8 exhibits, and transcripts cited in the motion are attached to this declaration.
      9         3.    Attached as Exhibit 1 is a true and correct copy of deposition excerpts
     10 from the Videotaped Deposition Upon Oral Examination of Gary Hamilton, Ph.D,
     11 dated April 30, 2019.
     12         4.    Attached as Exhibit 2 is a true and correct copy of the Declaration
     13 and Expert Report of Gary G. Hamilton, Ph.D., dated February 15, 2019.
     14         5.    Attached as Exhibit 3 is a true and correct copy of the Rebuttal
     15 Declaration and Expert Report of Gary G. Hamilton, Ph.D., dated July 2, 2019.
     16         6.    Attached as Exhibit 4 is a true and correct copy of the Declaration of
     17 Professor Robert M. Daines, dated September 7, 2019, attaching as Exhibit A, the
     18 Expert Report of Robert M. Daines, dated May 10, 2019.
     19         7.    Attached as Exhibit 5 is a true and correct copy of deposition excerpts
     20 from the 30(b)(6) Deposition of StarKist Co. Corporate Designee, Robert Meece,
     21 taken on February 12, 2019.
     22         8.    Attached as Exhibit 6 is a true and correct copy of deposition excerpts
     23 from the transcript of Videotaped 30(b)(6) StarKist Co. Corporate Deposition of
     24 Linda Gilbert, taken on January 23, 2019.
     25
     26
     27
     28
                                                             DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
                                                                   TESTIMONY OF DR. GARY HAMILTON
                                                     1                           3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967-2 Filed 09/19/19 PageID.126884 Page 3 of
                                       4
    Case 3:15-md-02670-JLS-MDD Document 1967-2 Filed 09/19/19 PageID.126885 Page 4 of
                                           4

                   1                             INDEX OF EXHIBITS

                   2   Exhibit                          Description                             Pages
                   3
                         1       Excerpts from the deposition transcript of Gary Hamilton,       4-101
                   4             Ph.D., dated April 30, 2019
                         2       Declaration and Expert Report of Gary G. Hamilton, Ph.D.,      102-202
                   5
                                 dated February 15, 2019
                   6     3       Rebuttal Declaration and Expert Report of Gary G.              203-264
                                 Hamilton, Ph.D., dated July 2, 2019
                   7
                         4       Declaration of Professor Robert M. Daines, dated September     265-340
                   8             7, 2019, attaching as Exhibit A, the Expert Report of Robert
                                 M. Daines, dated May 10, 2019
                   9
                         5       Excerpts from the 30(b)(6) deposition transcript of StarKist   341-354
               10                Co. Corporate Designee, Robert Meece, dated February 12,
                                 2019
               11
                         6       Excerpts from the 30(b)(6) deposition transcript of StarKist   355-364
               12                Co. Corporate Deposition of Linda Gilbert, dated January 23,
                                 2019
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                   DECL. IN SUPP. OF DEFS.’ MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         TESTIMONY OF DR. GARY HAMILTON
                                                             3                         3:15-md-02670-JLS-MDD
